Citation Nr: 0730167	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for intervertebral 
disc syndrome, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial rating for radiculopathy 
of the right lower extremity, currently rated as 20 percent 
disabling.

3.  Entitlement to a higher initial rating for major 
depressive disorder, currently rated as 30 percent disabling.

4.  Entitlement to a higher initial rating for 
gastroesophageal reflux disease (also claimed as stomach 
pain), currently rated as 10 percent disabling.

5.  Entitlement to service connection for allergic rhinitis 
(claimed as allergies).

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches, and if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1996 and February 2002 to November 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of June 2005 rating decisions rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  On the day of the hearing, the veteran submitted 
additional VA treatment records accompanied by a waiver of 
his right to have this evidence initially considered by the 
RO.  

At the Travel Board hearing and in a statement received by 
the RO in July 2005, the veteran essentially maintained that 
he was unemployable due to his service connected 
disabilities.  This matter is referred to the RO for 
appropriate action. 

The issues of entitlement to initial ratings in excess of 20 
percent for intervertebral disc syndrome and radiculopathy of 
the right lower extremity, an initial rating in excess of 30 
percent for major depressive disorder, and an initial rating 
in excess of 10 percent for gastroesophageal reflux disease 
are addressed in the remand that follows the order section of 
this decision. 


FINDINGS OF FACT

1.  The evidence received since an unappealed November 1996 
RO decision denying service connection for a left foot 
disability is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.

2.  The evidence received since an unappealed November 1996 
RO decision denying service connection for migraine headaches 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's current migraine headaches originated 
during his active military service. 

4.  The veteran's current allergic rhinitis originated during 
his active military service. 





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for a left foot disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Migraine headaches were incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Allergic rhinitis was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim of entitlement to service connection for 
allergic rhinitis and claim to reopen a claim for service 
connection for migraine headaches, and to establish his 
entitlement to service connection for migraine headaches.  
Although the veteran has not been afforded notice with 
respect to the disability-rating and effective-date elements 
of the claims, the originating agency will have the 
opportunity to do so before implementing the Board's 
decision.
 
With respect to the claim to reopen a previously disallowed 
claim for service connection for a left foot disorder, the 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by a letter 
mailed in January 2005, prior to the initial adjudication of 
the claim to reopen.  Although the veteran was not provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for service connection 
for the claimed disability, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has declined to reopen the 
claim for service connection of a left foot disorder.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The January 2005 VCAA letter is in compliance with 
the Court's holding in Kent.  The letter specifically 
informed the veteran that his left foot disorder claim was 
previously denied by the RO in a decision rendered in 
November 1996 and that he needed to submit new and material 
evidence that showed the presence of a residual or chronic 
disability of the left foot.  In addition, the letter advised 
the veteran of the elements necessary to establish service 
connection.  
 
In regard to VA's duty to assist, the Board notes that VA has 
no obligation to provide a VA examination until new and 
material evidence has been presented.  38 C.F.R. § 
3.159(c)(4)(iii) (2006).  The record does reflect that VA 
assisted the veteran by obtaining his service medical records 
and VA treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the claims to reopen as 
well as address the merits of the service connection claims.  

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).


Left Foot Disorder

Service connection for left foot disability was denied by an 
unappealed rating decision in November 1996.  The RO denied 
the claim on the basis that no permanent residual or chronic 
disability of the left foot subject to service connection was 
shown by the medical evidence of record.  

The evidence then of record included service medical records 
for the veteran's first period of active service.  The 
November 1991 service enlistment examination report shows 
that the veteran was noted to have nonsymptomatic bilateral 
mild pes planus.  A September 1993 record notes that the 
veteran complained of pain in his left forefoot, ankle, and 
shin.  The assessment was stress injury.  Another September 
1993 record notes that the veteran complained of pain in his 
left foot and ankle and that he was beginning to have the 
same problems with his right foot.  The service examiner 
provided the following assessments:  bilateral flexible pes 
planus, existing prior to service; rule out extensor 
tendonitis, left greater than right; and stress fracture of 
the left foot.  It was noted that the veteran was treated 
with a left ankle brace and that he was given "arch 
supports."  Thereafter, a September 1995 record shows that 
the veteran complained of pain in the ball and heel of his 
left foot.  The service examiner noted an assessment of 
plantar fasciitis and bone spur versus resolved fracture of 
the left foot.  The veteran was referred for 1/4 inch heel 
lifts and X-rays.  No radiograph report is of record.  A 
September 1995 consultation report indicates that the veteran 
was fitted for bilateral heel lifts.  

An October 1996 VA general examination report shows that the 
veteran complained of chronic left foot pain.  No abnormal 
physical findings were reported.  The examiner provided a 
diagnosis of chronic left foot pain. 

An October 1996 VA foot examination report shows that the 
veteran complained of left foot pain along the medial 
longitudinal arch, which felt like his arch was falling.  He 
reported that he did not recall sustaining an injury; rather, 
he only experienced occasional aching and stiffness in the 
morning.  He noticed the onset of his symptoms in about 1994.  
The examiner reported that the physical examination revealed 
a normal posture with a good arch that appeared normal.  The 
veteran had a normal functioning gait, and he had full range 
of motion.  There was no evidence of deformity or secondary 
skin structural changes.  The examiner provided an impression 
of chronic left foot pain.  An October 1996 VA radiograph 
report shows that X-rays of the left foot were negative.  

The veteran's claim to reopen was received in November 2004.  
The evidence received since the prior unappealed denial 
includes service medical records for the veteran's second 
period of active service, which are negative for any 
complaints or abnormal findings referable to the left foot.  
The February 2005 VA general examination report and VA 
treatment records dated from July 2005 to July 2006 are also 
absent any relevant complaints or abnormal findings.  At the 
September 2006 hearing, the veteran testified that he injured 
his left foot in service and sustained an "extended" 
tendon.  He maintained that he currently experienced the same 
symptoms he experienced in service and that he was told that 
he must continue to wear inserts.  

None of the evidence added to the record since the unappealed 
RO decision rendered in November 1996 is new and material.  
Unfortunately, the veteran's testimony is considered 
cumulative and redundant of evidence before the RO at the 
prior denial, which showed that the veteran contended that he 
currently had a left foot disorder that was incurred during 
service.  While service medical records document complaints 
and treatment of the veteran's left foot, the record 
continues to be devoid of any medical evidence that the 
veteran has residual chronic disability of the left foot.  As 
such, none of the evidence added to the record is sufficient 
to raise a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the veteran's claim for 
service connection for a left foot disability is not 
warranted.  

Migraine Headaches-Claim to Reopen

Service connection for headaches was denied by an unappealed 
rating decision in November 1996.  The RO denied the claim on 
the basis that no chronic headache disability was shown by 
the medical evidence of record.  

The evidence then of record included service medical records 
for the veteran's first period of active service.  Complaints 
of headaches with nausea were first documented in July 1994.  
The veteran was seen in the emergency room in August 1994 at 
which time it was noted that the veteran had a two month 
history of migraine headaches and nausea.  The examiner noted 
an assessment of migraine headaches.  A November 1994 
memorandum notes that the veteran had not been evaluated by a 
neurologist to determine the accuracy of the diagnosis of 
"migraine" given in August 1994.  It was noted that the 
veteran should be placed on a temporary profile until 
evaluated by a neurologist.  No follow-up, if any, is of 
record.  Thereafter, however, a February 1995 emergency room 
record indicates that the veteran had been prescribed 
medications (Inderal and Midrin) for his migraine headaches.  
Also, a July 1996 record indicates that the examiner wanted 
to prescribe the veteran medication for his migraines.  

An October 1996 VA general examination report shows that the 
veteran reported a history of migraine headaches and that the 
examiner provided a diagnosis of chronic migraine headaches.  

The veteran's claim to reopen was received in November 2004.  
The evidence received since the prior unappealed denial 
includes service medical records for the veteran's second 
period of active service, which document recurrent complaints 
of headaches.  Some of the complained of headaches were 
associated with other complaints (e.g., viral syndrome), but 
other complained of headaches were accompanied by symptoms 
that were similar to complaints documented in the service 
medical records for the veteran's first period of active 
service.  In particular, a May 2004 record shows that the 
veteran complained of headaches, nausea, photophobia, and 
sensitivity to sound that had been present since that 
morning.  He indicated that he had had similar headaches two 
weeks ago, which were accompanied by nausea and vomiting.  
The service examiner provided an assessment of signs and 
symptoms consistent with migraine headaches.  

A July 1996 VA treatment record shows that the veteran's 
active outpatient medications included Atenolol for 
migraines.  Another entry appears to indicate that he was 
prescribed Zomig for his migraines.  

At the September 2006 hearing, the veteran testified that he 
currently experienced the same symptoms (nausea, flash of 
light, and occasional vomiting) that he experienced in 
service.  

The Board is of the opinion that the foregoing evidence 
received since the unappealed RO decision rendered in 
November 1996 is new and material.  In this regard, the Board 
notes that it tends to show that the headaches experienced by 
the veteran in service were due to a chronic disorder, rather 
than an acute process, an unestablished fact necessary to 
substantiate his claim.  In addition, this evidence is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
veteran's claim is in order.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Migraine Headaches-Reopened Claim

The service medical records show that no headache disorder 
was identified at the veteran's service enlistment 
examination conducted in November 1991.  Thereafter, the 
evidence shows that the veteran was diagnosed with migraine 
headaches in service.  Recurrent complaints of headaches are 
documented throughout both of the veteran's periods of active 
service.  After service, VA treatment records show that the 
veteran continues to be clinically diagnosed with migraine 
headaches as evident by the continued prescribed medication 
for this disorder.  There is no medical opinion of record 
that relates the veteran's current migraine headaches to the 
migraine headaches documented during service.  Nevertheless, 
the Board finds the service and post-service medical evidence 
as a whole sufficient to establish that the migraine 
headaches treated during service were a chronic condition 
rather than an acute condition.  Accordingly, service 
connection is in order for migraine headaches. 

Allergic Rhinitis

The service medical records for the veteran's first period of 
active service show that allergic rhinitis was not identified 
at the veteran's service enlistment examination conducted in 
November 1991.  A May 1994 record shows that the veteran's 
complaints included "allergies," itchy eyes, and runny nose 
present for the past three weeks.  The assessment noted at 
that time was probable viral conjunctivitis.  Records dated 
in May 1995 note for the first time an assessment of seasonal 
allergic rhinitis.  A July 1995 Allergy Extract Prescription 
record notes that the veteran had been evaluated and it was 
determined that he would benefit from a course of 
Immunotherapy (Allergy Shots).  An April 1996 record also 
notes an assessment of allergic rhinitis.  

The service medical records for the veteran's second period 
of active service show that in April 2002, the veteran 
presented with a history of seasonal allergic rhinitis and 
complaints of itchy and watery eyes.  He reported that he was 
using Flonase and Claritin with good resolution of his 
symptoms except for his eye symptoms.  After an examination, 
the examiner provided an assessment of seasonal allergic 
rhinitis.  Thereafter, treatment records dated through 2004 
show that the veteran continued to be diagnosed with seasonal 
allergic rhinitis, and he was prescribed Fexofenadine 
(Allegra).  

A February 2005 VA examination report shows that the examiner 
reviewed the claims file.  The veteran reported that he was 
on Allegra and Flonase.  The examiner provided a diagnosis of 
probable seasonal allergic rhinitis, but no current evidence 
of this disorder at this time.  

VA treatment records dated from July 2005 to July 2006 are 
negative for any relevant findings.  

At the September 2006 hearing, the veteran testified that he 
experienced the onset of allergic rhinitis during service in 
June 1994.  He maintained that he currently experienced the 
same symptoms he experienced in service.  He currently 
treated his symptoms with Claritin. 

The service medical records show that allergic rhinitis was 
not identified upon the veteran's entrance into service.  The 
evidence shows that the veteran was clinically diagnosed with 
seasonal allergic rhinitis in service.  Recurrent complaints 
of allergic rhinitis are documented throughout both of the 
veteran's periods of active service.  While there was no 
evidence of allergic rhinitis on physical examination in 
February 2005, based on a review of the claims file, the VA 
examiner nonetheless noted that it was probable that the 
veteran had seasonal allergic rhinitis.  The Board observes 
that the veteran appears to be diagnosed with a disorder that 
is characterized by active and inactive stages or it is 
episodic in nature.  The Board finds it is unnecessary that 
the veteran be referred for additional testing during a 
flare-up to further confirm a diagnosis of seasonal allergic 
rhinitis as the service medical records sufficiently 
establish that the allergic rhinitis treated during service 
is a chronic condition rather than an acute condition.  
Accordingly, service connection is in order for allergic 
rhinitis. 


ORDER

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for a left foot disability is denied.

Having determined that new and material evidence has been 
received, reopening of the claim of entitlement to service 
connection for migraine headaches is granted.

Service connection for migraine headaches is granted. 

Service connection for allergic rhinitis is granted.


REMAND

At the Travel Board hearing, the veteran testified that his 
service-connected disabilities had increased in severity 
since the last VA examinations conducted in February, March, 
and June of 2005.  In particular, the veteran stated that his 
low back and right leg disorders now cause him to trip and 
the pain had worsened.  With respect to his psychiatric 
disorder, he maintained that he sometimes had periods of two 
to three days to even up to a month when he does not want to 
go outside.  

In light of testimony from the veteran and given that the 
most recent VA examinations were conducted over two years 
ago, the Board finds that new VA examinations would be 
probative in ascertaining the current level of severity of 
the veteran's service-connected disabilities.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  These medical examinations 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In addition, while this case is in remand status, the RO or 
Appeals Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) is provided.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In particular, the RO or the AMC 
should request the veteran to provide any 
outstanding medical records pertaining to 
treatment of his service-connected 
disabilities since July 2006 or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  In any event, it should obtain 
pertinent treatment records from the 
Columbia VA Medical Center and Greenville 
Outpatient Clinic, including any mental 
health facilities, for the period since 
July 2006.

3.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should request him and 
his representative to submit the 
outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his low back 
disability and radiculopathy of the right 
lower extremity.  The claims folder must 
be made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion as to whether the veteran 
currently has any lumbar neurological 
impairment other than his service-
connected radiculopathy of the right 
lower extremity, and whether there is a 
50 percent or better probability that 
such impairment is related to his 
service-connected low back disability.  

The examiner should also provide findings 
that address the criteria for evaluating 
intervertebral disc syndrome, such as 
whether the veteran's overall impairment 
is considered to be or analogous to mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy, impairment 
of the peripheral nerve, whether there is 
objective evidence of loss of reflexes, 
muscle atrophy, sensory disturbances, and 
pain, and the frequency and duration of 
any incapacitating episodes.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's low back disability on his 
ability to work.

5.  The veteran should be afforded an 
examination by a psychologist or 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected major depressive 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed. 

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability and provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from the manifestations of 
any non service-connected psychiatric 
disability.

6.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
manifestations of his service-connected 
gastroesophageal reflux disease. The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed. 

The examiner should determine all 
symptoms and manifestations of the 
gastroesophageal reflux disease and 
specifically state whether the veteran 
does or does not have persistently 
recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation, substernal or arm 
or shoulder pain, pain in general, 
vomiting, material weight loss, 
hematemesis, melena, or anemia.  

The examiner should provide an opinion as 
to whether these or other symptom 
combinations associated with his 
gastroesophageal reflux disease are 
productive of considerable or severe 
impairment of health.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work. 

7.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

8.  The RO or the AMC should also 
undertake any other indicated 
development.

9.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


